DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objections in the previous office action dated 09/14/2021 have been withdrawn. 
Claim Objections
The objections in the previous office action dated 09/14/2021 have been withdrawn. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14,21,24,26,28-32,34-35,47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 has dependency on claim 1, in which both recite the limitation of planting compartments configured in at least one of: a nested configuration, an interlocking configuration, and a stacked configuration. It does not seem that claim 14 further narrows the limitations of claim 1. Claims 21,24,26,28-32,34-35,47 are rejected due to their dependency on claim 14. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buescher (US 4265050 A). 
Regarding claim 1, Buescher teaches a planter system (Abstract) comprising: a planter housing configured (10, Fig. 1) to protect the planter system from external elements; one or more removeable planting compartments (12,26) arranged in a nested, interlocked, or stacked configuration (Fig. 2) within the planter housing (Fig. 3, Col 4 lns 56-58 “Although it is anticipated that the present device 10 can be easily fabricated and assembled from individual component parts”) , a water collection reservoir (42) in fluid communication with at least one of the one or more planting compartments (Fig. 3) to remove excess water from the one or more planting compartments (Col 7 lns 14-17 “Basin member 42 is quickly and easily removable from the bottom wall portion of outer member 26 so that the excess fluid collected therein can be easily washed away or removed.”); and a water drainage system (50) configured to control the flow of the excess water from one planting compartment into another planting compartment, (Col 8 lns 2-9 “It should be noted that the interlocking annular flange portions 24, 38, 40 and 46 form the discharge port 50 which communicates at one end with the annular perforated surface portion 20 of inner member 12 and at its other end with the basin member 42 to provide for the 
Regarding claim 2, Buescher teaches the limitations of claim 1 as shown above and further teaches wherein the water drainage system (50) comprises at least one flow control component (22,34,44). 
Regarding claim 4, Buescher teaches the limitations of claim 2 as shown above and further teaches wherein the at least one flow control component (50) comprises at least one flow control component (22) configured to drain water from one planting compartment into another planting compartment, at least one flow control component (34) configured to drain water from one planting compartment into the water collection reservoir, or at least one flow control component (44) configured to drain water from inside the water collection reservoir to outside the water collection reservoir, or a combination thereof. (Col 7 lns 19-22, “the bottom wall portion 44 would then include a drain plug (not shown) or other suitable drain means for easy removal of the excess fluid collected therein”)
Regarding claim 5, Buescher teaches the limitations of claim 4 above and further teaches wherein the water drainage system (50) comprises a first flow control (34) component configured to drain water from the one or more planting compartments into the water collection reservoir and a second flow control (Drain plug of 44) component configured to drain water from inside the water collection reservoir to outside the water collection reservoir (Col 7 lns 19-22, “the bottom wall portion 44 would then include a drain plug (not shown) or other suitable drain means for easy removal of the excess fluid collected therein”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8,9,14,21,24, 26, 28, 29, are rejected under 35 U.S.C. 103 as being unpatentable over Buescher (US 4265050 A) as applied to claim 4 above, and further in view of Roos (US 4157770 A).
Regarding claim 8, Buescher teaches the limitations of claim 4 as shown above and further teaches the at least one flow control component (22,34,44). 
Buescher fails to teach wherein the flow control component comprises an actuator in mechanical communication with a valve and configured to actuate the valve from an open position to a closed position and/or from a closed position to an open position.
However, Roos teaches wherein the flow control component (64) comprises an actuator (90) in mechanical communication with a valve (84) and configured to actuate the valve from an open position to a closed position. (Best Illustrated in Fig. 3, column 2 lines 49-53 “The rod has a rear bent end 98 which rests on the bottom of inner tray 64. Thus, when inner tray 64 moves up into the position
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flow control component of the planter system as taught by Buescher with the actuator assembly of Roos so as to further control the movement of water within the system and increase or decrease the flow of water depending on the amount of water available in the reservoir.  
Regarding claim 9, the modified reference teaches the limitations of claim 8 as shown above.
However, Buescher fails to teach wherein the open position is configured to allow for the flow of water through the water drainage system, and the closed position is configured to stop the flow of water through the water drainage system based on the engagement and disengagement of the flow control component.
Roos further teaches wherein the open position is configured to allow for the flow of water through the water drainage system, and the closed position is configured to stop the flow of water through the water drainage system based on the engagement and disengagement of the flow control component. (Best Illustrated in Fig. 3, column 2 lines 49-53 “The rod has a rear bent end 98 which rests on the bottom of inner tray 64. Thus, when inner tray 64 moves up into the position shown in dotted lines in FIG. 5, the piston 90 will be moved by the rod and close off the inlet tube 92, thus shutting off the water supply.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flow control component of the planter system as taught by 
Regarding claim 14, the modified reference teaches the limitations of claim 9 as shown above.
Buescher further teaches wherein the one or more planting compartments (12,26) are configured in at least one of: a nested configuration, an interlocking configuration. and a stacked configuration (Fig. 2). 
Regarding claim 21, the modified reference teaches the limitations of claim 14 as shown above
Buescher further teaches wherein a first planting compartment (12) is in fluid communication with a second planting compartment (22) (Fig. 2).
Regarding claim 24, the modified reference teaches the limitations of claim 21 as shown above
Buescher further teaches wherein the second planting compartment (26) comprises one of the at least one flow control component (34) disposed on a bottom wall (Fig. 2), said one flow control component comprising a drain.
Buescher fails to teach a valve configured to control a flow of water flowing from the second planting compartment into the water collection reservoir by moving a valve position from an open position to a closed position. 
However, Roos teaches a valve (84) configured to control a flow of water flowing from the second planting compartment into the water collection reservoir by moving a valve position from an open position to a closed position (Best Illustrated in Fig. 3, column 2 lines 49-53 “The rod has a rear bent end 98 which rests on the bottom of inner tray 64. Thus, when inner tray 64 moves up into the position shown in dotted lines in FIG. 5, the piston 90 will be moved by the rod and close off the inlet tube 92, thus shutting off the water supply.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flow control component of the planter system as taught by 
Regarding claim 26, the modified reference teaches the limitations of claim 14 as shown above
Buescher further teaches wherein at least one planting compartment (12) comprises the at least one flow control component (22) disposed on a bottom wall, the at least one flow control component comprising a drain configured allow a flow of water from said planting compartment into another planting compartment (Fig. 2, Col 5 lns 40-42, “The perforation 22 allow for proper drainage of any excess water contained within the annular cavity 18“).
Regarding claim 28, the modified reference teaches the limitations of claim 24 as shown above.
Buescher teaches at least one of the at least one flow control component (22,34,44). 
Buescher fails to teach wherein the flow control component comprises an actuator in mechanical communication with the valve and configured to actuate the valve from a closed position to an 4S/N: 16/736,809 open position to allow flow of water from within the second planting compartment.
Roos further teaches wherein the flow control component (64) comprises an actuator (90) in mechanical communication with the valve (84) and configured to actuate the valve from a closed position to an 4S/N: 16/736,809 open position to allow flow of water from within the second planting compartment. (Best Illustrated in Fig. 3, column 2 lines 49-53 “The rod has a rear bent end 98 which rests on the bottom of inner tray 64. Thus, when inner tray 64 moves up into the position shown in dotted lines in FIG. 5, the piston 90 will be moved by the rod and close off the inlet tube 92, thus shutting off the water supply.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flow control component of the planter system as taught by Buescher with the actuator assembly of Roos so as to further control the movement of water within the system and controlling the volume of water that is available within the water reservoir. 
 Regarding claim 29, the modified reference teaches the limitations of claim 28 as shown above.
Buescher fails to teach wherein the valve is configured to be in the closed position in the absence of engagement of the actuator, and is configured to allow for the flow of water through the water drainage system, and the closed position is configured to stop the flow of water through the water drainage system based on the engagement and disengagement of the flow control component.
Roos further teaches wherein the valve (84) is configured to be in the closed position in the absence of engagement of the actuator (90), and is configured to allow for the flow of water through the water drainage system, and the closed position is configured to stop the flow of water through the water drainage system based on the engagement and disengagement of the flow control component (64). (Best Illustrated in Fig. 3, column 2 lines 49-53 “The rod has a rear bent end 98 which rests on the bottom of inner tray 64. Thus, when inner tray 64 moves up into the position shown in dotted lines in FIG. 5, the piston 90 will be moved by the rod and close off the inlet tube 92, thus shutting off the water supply.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flow control component of the planter system as taught by Buescher with the actuator assembly of Roos so as to further control the movement of water within the system through the use of the actuator. 
Claims 30,31,32,34-35, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Buescher (US 4265050 A)  in view of Roos (US 4157770 A) as applied to claim 29 above, and further in view of Treganza (US 6385899 B1).
Regarding claim 30, the modified reference teaches the limitations of claim 29 as shown above.
Buescher (US 4265050 A fails to teach wherein the water collection reservoir comprises a drawer configured to be removably inserted into the planter apparatus.
However Treganza teaches wherein the water collection reservoir comprises (158) a drawer (157) configured to be removably inserted into the planter apparatus. (Column 4 lines 62-64 “If desired, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teaching of Buescher with the access door of Treganza so as to allow for the manual collection of water, reduce any spillage of water due to overflow and therefore reducing the time consumption of the user to clean and maintenance the apparatus.
Regarding claim 31, the modified reference teaches the limitations of claim 30 as shown above.
Buescher fails to teach wherein the drawer comprises an elongated member configured to cooperate with the flow control component to control flow of water from within a planting compartment.
Roos further teaches wherein the drawer comprises an elongated member (70) configured to cooperate with the flow control component (64) to control flow of water from within a planting compartment. (Best Illustrated in Fig. 3, column 2 lines 49-53 “The rod has a rear bent end 98 which rests on the bottom of inner tray 64. Thus, when inner tray 64 moves up into the position shown in dotted lines in FIG. 5, the piston 90 will be moved by the rod and close off the inlet tube 92, thus shutting off the water supply.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flow control component of the planter system as taught by Buescher with the actuator assembly of Roos so as to further control the movement of water within the system and allowing for the automatic engagement of the flow control components, to reduce any overflow occurring within the water reservoir.  
Regarding claim 32, the modified reference teaches the limitations of claim 31 as shown above.
Buescher fails to teach wherein the drawer comprises an elongated member configured to cause the valve position to move from the closed position to the open position by actuating the actuator when the drawer is inserted into the planter apparatus.
Roos further teaches wherein the drawer comprises an elongated member (70) configured to cause the valve position to move from the closed position to the open position by actuating the actuator (90) when the drawer is inserted into the planter apparatus. (Best Illustrated in Fig. 3, column 2 lines 49-53 “The rod has a rear bent end 98 which rests on the bottom of inner tray 64. Thus, when inner tray 64 moves up into the position shown in dotted lines in FIG. 5, the piston 90 will be moved by the rod and close off the inlet tube 92, thus shutting off the water supply.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flow control component of the planter system as taught by Buescher with the actuator assembly of Roos so as to contain the volume of water within the system and allowing the user to cleanly remove any excess water from the planter system by avoiding any spillage from overflow when manually removing the excess water. 
Regarding claim 34, the modified reference the limitations of claim 31 as shown above.
Buescher further teaches wherein the planter housing (10) comprises a housing for containing the one or more planting compartments (12,26), water collection reservoir (42) and water drainage system (50).
Regarding claim 35, the modified reference the limitations of claim 31 as shown above.
Buescher further an outer shell (54) configured to removably attach to an outer surface of the planter housing (10) (Best illustrated in Fig. 2).
Regarding claim 47 the modified reference teaches the limitations of claim 32 as shown above.
Buescher further teaches wherein water collection reservoir (42) comprises the second flow control component (drain plug of 44) comprising a removable stopper and drain disposed on a wall of .
Claims 48-49 rejected under 35 U.S.C. 103 as being unpatentable over Buescher (US 4265050 A) in view of Roos (US 4157770 A) and further in view of Treganza (US 6385899 B1).
Regarding claim 48 Buescher teaches a planter system (abstract) comprising: a planter housing (10, Fig. 1) configured to protect the planter system from external elements, first and second planting compartments (12,26) arranged in a nested, interlocked, or stacked configuration (Fig. 2) within the planter housing (Fig. 3, Col 4 lns 56-58 “Although it is anticipated that the present device 10 can be easily fabricated and assembled from individual component parts”) , a water collection reservoir (42) in fluid communication with at least one of the one or more planting compartments (Fig. 3), a water collection reservoir (42) in fluid communication with at least one of the one or more planting compartments (Fig. 3)to remove excess water from the one or more planting compartments (Col 7 lns 14-17 “Basin member 42 is quickly and easily removable from the bottom wall portion of outer member 26 so that the excess fluid collected therein can be easily washed away or removed.”); and a water drainage system (50) configured to control the flow of the excess water from one planting compartment into another planting compartment, control the flow of the excess water from one planting compartment into the water collection reservoir, or control the flow of the excess water from inside the water collection reservoir to outside the water collection reservoir, or a combination thereof; wherein the water drainage system (50) comprises a first flow control component (22) configured to drain water from the one or more planting compartments into the water collection reservoir and a second flow control component (44) configured to drain water from inside the water collection reservoir to outside 
However, Buescher fails to teach a drawer configured to be removably inserted into the planter apparatus; the drawer including an elongated member configured to cooperate with the flow control component to control flow of water from within the planting compartment by causing a valve position of a first flow control component to move from the closed position to the open position by actuating an actuator when the drawer is inserted into the planter apparatus.
Treganza further teaches and wherein the water collection reservoir comprises (158) a drawer (157) configured to be removably inserted into the planter apparatus. (Column 4 lines 62-64 “If desired, the access door 157 could be made to appear like the exterior of a slide-out draw so that the stand 150 appears to be a decorative cabinet with such a slide-out draw.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teaching of Buescher with the access door of Treganza so as to allow the user to manually empty the contents with the water reservoir and therefore provide a method to reduce any overflow or contamination that may occur. 
Roos further teaches wherein the drawer comprises an elongated member (70) configured to cooperate with the flow control component (64) to control flow of water from within a planting compartment. (Best Illustrated in Fig. 3, column 2 lines 49-53 “The rod has a rear bent end 98 which rests on the bottom of inner tray 64. Thus, when inner tray 64 moves up into the position shown in dotted lines in FIG. 5, the piston 90 will be moved by the rod and close off the inlet tube 92, thus shutting off the water supply.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Buescher with the actuator assembly of Roos so 
Regarding claim 49, the modified reference teaches the limitations of claim 48 as shown above.
Buescher further teaches wherein water collection reservoir (42) comprises a second flow control component (drain plug of 44) comprising a removable stopper and drain disposed on a wall of the water collection reservoir and configured to allow flow of water from within the water collection reservoir to outside the water collection reservoir (Col 7 lns 19-22, “the bottom wall portion 44 would then include a drain plug (not shown) or other suitable drain means for easy removal of the excess fluid collected therein”).
Response to Arguments
Applicant’s arguments with respect to claims 1, 48, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, applicant’s argument have been considered but are moot because the prior art of Mehrman was removed in favor of the prior art reference of Buescher. 
Regarding claim 48, page 16, applicant argues that Treganza does not disclose an integration of the collection reservoir into the construction of the planter housing or a planter housing configured to protect the planter system from external elements. Examiner respectfully disagrees, as Treganza teaches an integration of the collection reservoir as stated in Column 4 lines 62-64 “If desired, the access door 157 could be made to appear like the exterior of a slide-out draw” and also teaches the protection of planter system elements (152,155,158). 
Regarding claim 48, page 17, applicant argues that Roos at least does not disclose a system of controlling the flow of removed excess water based on the presence of a collection reservoir in the planter system. Examiner respectfully disagrees, as Treganza teaches the drawer limitation as shown 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art not used relate to drawer-like systems which could be used to remove/discard excess water. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642